DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Randall Erickson on 01/15/2021.

The application has been amended as follows: 
Claim 2 canceled.
In claim 1, lines 20-21, deleted “and there are no attachments between the third and fourth connections” and added “wherein the stem, the first arch, the second arch, and the curvilinear element are formed from a single piece of wire” after “smooth transitions;”.
In claim 3, line 1, replaced “claim 2” with “claim 1”.

Allowable Subject Matter
Claims 1 and 3-17 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claim 1, the prior art fails to disclose, in combination with other limitations of the claim, an intragastric device comprises a curvilinear element connecting the second end of the first arch to the second end of the second arch at a third and fourth connection, wherein the third and fourth connections are smooth transitions and wherein the stem, the first arch, the second arch, and the curvilinear element are formed from a single piece of wire.
The prior art US 2012/0004676 to Vargas disclose intragastric implant devices comprises an intragastric anchor implant having expandable sleeve connected to an elongated element via struts, US 2011/0307075 to Sharma discloses intragastric device having compress wire mesh held by a constraining catheter and US 2008/0065168 to Bitton et al. discloses ingestible capsule for appetite regulation but fail to disclose the device formed from a single wire therefore the third and fourth connections between the second end of the first arch and second end of the second arch are smooth transitions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG SON H DANG/Primary Examiner, Art Unit 3771